          Case 2:20-cv-00239-GMN-VCF Document 29 Filed 07/02/20 Page 1 of 2




 1   George Haines, Esq.
 2
     Nevada Bar No. 9411
     FREEDOM LAW FIRM, LLC
 3   8985 S. Eastern Avenue, Suite 350
     Las Vegas, Nevada 89123
 4
     Phone: (702) 880-5554
 5   FAX: (702) 385-5518
     Email: Ghaines@freedomlegalteam.com
 6
     Attorney for Plaintiff, WESLEY SZAREJKO
 7
                    IN THE UNITED STATES DISTRICT COURT
 8                       FOR THE DISTRICT OF NEVADA
 9
     WESLEY SZAREJKO,                      )   Case No. 2:20-cv-00239-GMN-VCF
10
                                           )
                                           )
                       Plaintiff,          )   STIPULATION AND ORDER
11                                             DISMISSING ACTION WITHOUT
           v.                              )   PREJUDICE AS TO TRANSWORLD
12
                                           )   SYSTEMS, INC. ONLY
     MRS ASSOCIATES, INC;                  )
13
                                           )
     TRANSWORLD SYSTEMS, INC,              )
14                        Defendant.       )

15

16         Plaintiff WESLEY SZAREJKO and Defendant, TRANSWORLD
17   SYSTEMS, INC, hereby stipulate and agree that the above-entitled action
18   …

19   …

20
     …
     …
21
     …
22
     …
23
     …
24
     …
25

26
                                        Page 1 of 2
27

28
          Case 2:20-cv-00239-GMN-VCF Document 29 Filed 07/02/20 Page 2 of 2




 1   shall be dismissed in accordance with Fed. R. Civ. P. 41 (a)(2) as to, and ONLY as
 2   to, TRANSWORLD SYSTEMS, INC. Each party shall bear its own attorney's
 3   fees, disbursements, and costs of suit.
 4           Dated:            June 30, 2020

 5     By:                                         By:

 6
       /s/George Haines, Esq.                      /s/Shannon G. Splaine, Esq.
       George Haines, Esq.                         Shannon G. Splaine, Esq.
 7     Nevada Bar No. 9411                         Nevada Bar No: 8241
       FREEDOM LAW FIRM, LLC                       LINCOLN, GSTAFSON & CERCOS,
 8
       8985 S. Eastern Avenue                      LLP
 9     Suite 350                                   3960 Howard Hughes Parkway
       Las Vegas, Nevada 89123                     Suite 200
10     Attorney for Plaintiff,                     Las Vegas, Nevada 89158
11     WESLEY SZAREJKO                             Attorney for Defendant,
                                                   TRANSWORLD SYSTEMS, INC..
12

13
                                           ORDER
14

15           IT IS SO ORDERED.
16

17                                             _________________________________
                                               Gloria M. Navarro, District Judge
18                                             UNITED STATES DISTRICT COURT
19
                                               DATED this ____
                                                            1 day of July, 2020.
20

21

22

23

24

25

26
                                           Page 2 of 2
27

28
